Citation Nr: 1758716	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-09 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a compensable rating for a right eye disability, claimed as a corneal scar.

2. Entitlement to a rating in excess of 20 percent for a left shoulder disability.

3. Entitlement to a compensable rating for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a right ankle disability.

6. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to February 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

During a July 2017 Board videoconference hearing before the undersigned Veterans Law Judge, the Veteran indicated that he wished to withdraw his appeals for entitlement to a rating in excess of 20 percent for a left shoulder disability and entitlement to a compensable rating for a right eye injury. 

The issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to service connection for tinnitus, a right ankle disability, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On July 7, 2017, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of the claim for an increased rating for a left shoulder disability. 
2. On July 7, 2017, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of the claim for a compensable rating for a right eye injury.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim of entitlement to an increased rating for a left shoulder disability.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim of entitlement to a compensable rating for a right eye injury.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeals for entitlement to increased ratings for a left shoulder disability and a right eye injury and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal as to the claim for an increased rating for a left shoulder disability is dismissed.

The appeal as to the claim for a compensable rating for a right eye injury is dismissed.


REMAND

Hearing Loss and Tinnitus

In December 2015, the Veteran underwent a VA examination to assess the severity of his service-connected bilateral hearing loss disorder and to determine the etiology of his tinnitus.  The examiner noted that the test results were not valid for rating purposes because the speech reception thresholds did not agree with the puretone averages and thresholds.  The results also indicated that for audiological findings, for both ears, a seal was unable to be obtained or maintained.

With regard to tinnitus, the examiner found that the results obtained for audiology examinations from December 2015 and June 2012 were either unreliable or invalid.  Relying upon the Veteran's inconsistent statements of the onset of tinnitus, which did not agree with the Veteran's medical records, the examiner found that tinnitus was less likely the result of military service.  Given the unreliable results of the previous VA examinations, the Board finds that a remand is necessary to obtain a new audiology examination and medical opinion which accurately addresses the severity of the Veteran's bilateral hearing loss and the etiology of the Veteran's tinnitus.




Left and Right Ankle Disabilities

In December 2015, the Veteran underwent a VA examination to address the etiology of his right ankle and left ankle disabilities.  The examiner found that the Veteran did not have any current diagnoses related to his claimed ankle disabilities.  The examiner also noted that the Veteran had a history of right ankle injuries in service, but that he currently did not have any problems with his right ankle.  However, the examiner did note that the Veteran's ability to run was impacted.

During the July 2017 hearing, the Veteran testified that he used to be an avid runner, but could no longer run because of the extensive running and physical duties he had to perform in service.  Although the December 2015 examination noted the Veteran's ability to run was impacted, it did not address the likelihood that the Veteran's injuries to his ankle in service, in addition to the running and physical duties he had to perform, also contributed to the impact on his ability to run.  Thus, a remand is necessary to obtain an addendum opinion which addresses the Veteran's testimony provided during the July 2017 hearing.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any updated VA and private treatment records.

2. Then, arrange for the claims file to be reviewed by an examiner for an addendum opinion with regard to the Veteran's right ankle and left ankle disabilities. The examiner should address the Veteran's service medical records and post-service records of VA and private treatment.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following:

(a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a left ankle disability had its onset during active service or within one year thereafter, is otherwise causally related to active service, or was caused or aggravated (worsened beyond the natural progress of the disease) by a service-connected disability.  The examiner should address the Veteran's 2008 and 2010 injuries to his right ankle in service, and his testimony that he now has difficulty running due to the extensive running and physical duties he had encountered during service, and determine if these had any impact on the Veteran's current left ankle condition;

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a right ankle disability had its onset during active service or within one year thereafter, is otherwise causally related to active service, or was caused or aggravated (worsened beyond the natural progress of the disease) by a service-connected disability.  The examiner should address the Veteran's 2008 and 2010 injuries to his right ankle in service, and his testimony that he now has difficulty running due to the extensive running and physical duties he had encountered during service, and determine if these had any impact on the Veteran's current right ankle condition;

3.  Then, provide the Veteran with an appropriate examination to determine the current severity of his hearing loss.  If accurate or valid results cannot be obtained, the examiner should provide an explanation for why this is so. 

4. Then, provide the Veteran with an appropriate examination to determine the etiology of his tinnitus.  After reviewing the claims folder, the examiner is asked to opine on the following questions: 

(a) Does the Veteran currently have tinnitus, and if so, is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service?  The examiner should consider and address the Veteran's lay statements and testimony.  The examiner is asked to include a rationale for all opinions offered, with citation to supporting factual data, as indicated.

5. After all of the above development has been completed, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative, and give them an appropriate period of time in which to respond.  The SSOC should specify which records in the claims file have been reviewed.  Thereafter, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


